Citation Nr: 0822107	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for right hand disability including frostbite and residuals 
of myasthenia gravis.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1977 to 
September 1979 and October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran's appeal was previously 
before it in January 2006.  At that time, the Board found 
that the veteran had filed a timely Notice of Disagreement 
with regards to the RO's denial in the March 2003 of 
increased disability ratings for service-connected ptosis and 
disabilities of the left hand, left foot and right foot, all 
due to residuals of myasthenia gravis, but a Statement of the 
Case had not been issued.  Thus, these claims were remanded 
for the issuance of a Statement of the Case.  A Statement of 
the Case was issued in December 2007.  The veteran was 
advised in the cover letter that he needed to submit a 
substantive appeal within 60 days of the issuance of the 
Statement of the Case in order to perfect his appeal.  The 
record fails to show that the veteran did so.  

The Board notes that the veteran submitted a VA Form 9 in May 
2006 listing these claims on it.  However, it is clear that 
this submission is simply the veteran's response to the 
Board's January 2006 remand, and cannot constitute a timely 
substantive appeal.  This VA Form 9 was filed one and a half 
years prior to the issuance of the Statement of the Case.  
Furthermore, the veteran's comments on this form simply 
address the issues already perfected for appeal.  Finally, a 
review of the claims file shows that, historically, the 
veteran has responded to any VA action by submitting a 
statement of disagreement on a VA Form 9.  The use of the VA 
Form 9, therefore, is not an indication that the veteran's 
May 2006 submission is a substantive appeal.  For these 
reasons, the Board finds that the veteran's appeal as to 
these claims was not perfected, and it has no jurisdiction to 
consider them.  




FINDING OF FACT

The veteran's right hand disability (residuals of frostbite 
and myasthenia gravis) is not productive of severe incomplete 
paralysis of the lower radicular group of the major upper 
extremity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for right hand disability including frostbite and residuals 
of myasthenia gravis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.124a, Diagnostic Code 8512 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Effective for claims pending before VA on or 
after May 30, 2008, the requirement that VA request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claims was eliminated from 38 C.F.R. 
§ 3.159.  See 73 Fed. Reg. 23353 (April 30, 2008). 

In addition, the Court of Appeals for Veterans Claims held 
recently that, for a claim seeking increased compensation for 
an already service-connected disability, 38 U.S.C.A. § 
5103(a) requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In the present case, notice was provided to the veteran in 
December 2002, and November 2006 letters, which informed him 
he must provide evidence demonstrating a worsening of his 
disability, and that such information could include different 
types of medical and lay evidence such as statements from his 
doctors, including physical and clinical findings and the 
results of any laboratory tests or x-rays; his own statements 
completely describing his symptoms, their frequency and 
severity and other involvement, extension and additional 
disablement caused by the disability; and statements from 
other individuals who are able to describe from their 
knowledge and personal observations in what manner his 
disability has become worse.  He was also advised to identify 
any recent VA treatment.  In addition, he was notified that 
it was his responsibility to support the claim with 
appropriate evidence.  

Further, the veteran demonstrated actual knowledge of what he 
needed to show in order to be entitled to a higher disability 
rating.  The veteran set forth in his VA Form 9 submitted in 
October 2004, recent diagnostic results that he argued shows 
an increase in disability in addition to referring to 
38 C.F.R. § 3.102 requesting resolution of reasonable doubt 
in his favor.  Furthermore, the veteran underwent a VA 
examination at which he described his current symptoms and 
how they were affecting his functioning on a daily basis, 
such as having difficulty buttoning clothes, writing and 
grasping things.  He also referred that he had not lost time 
from work due to his right hand disability.  Thus the 
veteran's statements are sufficient to show that he had 
actual knowledge of the need to show a worsening of his 
disability and the effect such worsening has had on his work 
and daily activities.  

Finally, the veteran was provided notice in November 2006 
that disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disability as 
published in the Code of Regulations, that disability ratings 
may be assigned at other levels, and that the nature and 
symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
veteran was provided notice of the missing elements and 
subsequent adjudication.  Accordingly, the Board finds that 
any error in the notices provided to the veteran on his claim 
have not affected the essential fairness of its adjudication.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Relevant VA outpatient records are in the file for treatment 
from January 2001 through August 2006.  The veteran did not 
identify any private medical treatment for his right hand 
condition.  The veteran was notified in the rating decisions, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence had been obtained and considered in deciding 
his claim.  He has not identified any additional evidence 
relevant to his claim.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examination in 
January 2003.  Significantly, the Board observes that the 
veteran does not report, nor is there any evidence that 
shows, that his right hand disability has worsened since he 
was last examined.  A remand is not required solely due to 
the passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's right hand disability is currently evaluated as 
40 percent disabling under Diagnostic Code 8512.  This rating 
was assigned in a December 2007 rating decision effective 
November 13, 2002, the date the veteran's claim for an 
increased rating was received.  

The veteran is right-handed (per January 2003 VA 
examination).  Thus this disability affects the major upper 
extremity.  A 40 percent disability rating is warranted for 
moderate incomplete paralysis of the major upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8512 (2007).  Severe 
incomplete paralysis of the major upper extremity warrants a 
50 percent rating.  Id.  Where there exists complete 
paralysis of the major upper extremity, with involvement of 
all intrinsic muscles of the hand, and some or all flexors of 
the wrist or fingers (and substantial loss of use of the 
hand), a 70 percent rating is warranted.  Id.  The words 
"moderate" and "severe" are not defined in Diagnostic Code 
8512.  However, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
that associated with complete paralysis.  38 C.F.R. § 4.124a 
(2007).  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decision is "equitable and just."  38 C.F.R. § 4.6 (2007).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 40 percent for the veteran's 
right hand disability due to myasthenia gravis and frostbite 
is warranted as the evidence fails to establish there is 
severe incomplete paralysis of the lower radicular nerve 
group.  

VA treatment records show that the veteran has been seen in 
Neurology approximately every six months for follow up of his 
myasthenia gravis.  This condition has been treated with 
medication only.  In October 2002, the veteran began 
complaining of muscle weakness in the right hand, usually in 
the mornings, and having to alter the way he writes.  This 
was originally thought to be probable mild myasthenic 
weakness in the right hand.  (See March 3, 2003 VA treatment 
note.)  The veteran continued to have complaints of 
intermittent right hand weakness, especially of the fourth 
and fifth digits.  

In July 2004, an electromyography/nerve conduction velocity 
study (EMG/NCV) was conducted of the veteran's right upper 
extremity.  The result was abnormal although interpretation 
was difficult due to the chronicity of the veteran's problem, 
which decreased sensitivity and specificity of the results.  
However, the impression was that there are chronic/old 
changes of a possible right ulnar nerve focal neuropathy, 
possibly at the elbow, but with time elapsed since the onset 
of the problem, easily reinnervation changes could have 
occurred in the flexor carpi ulnaris tendon.  Also the 
possibility of an old C8 radiculopathy could not be ruled 
out, but was doubtful since quick screen of the extensor 
indicis proprius was normal.  There were no acute denervation 
changes, no changes consistent with focal neuropathy, nor 
acute radiculopathy or diffuse peripheral neuropathy.  
Physical examination on this date also showed the veteran had 
decreased grip strength on the right versus left (38 Kg 
versus 51 Kg).  He denied any numbness or paresthesias.  The 
following tests or signs were negative - Spurling, Tinel, and 
Froment.  No sensory changes were detected.  Deep tendon 
reflexes were equal and symmetric.

Thereafter, the treatment notes indicate a diagnosis of old 
right ulnar focal peripheral neuropathy of unspecified 
ideopathy.  This condition was considered chronic but stable.  
The last treatment note available from August 2006 shows the 
veteran reporting that his chronic distal right upper 
extremity weakness was unchanged.  These records also show 
that the veteran's myasthenia gravis has been basically 
stable on medication.  

In addition, the veteran underwent a VA examination in 
January 2003.  At this examination, he reported that his 
current symptoms in the right hand consisted of weakness and 
numbness of the right hand and fingers, sensitivity to cold, 
tingling and aching.  He described these symptoms as 
intermittent, occurring at least twice daily lasting about 
two hours per episode.  With regard to function, the veteran 
reported having difficulty buttoning clothes, writing and 
grasping things.  In other words, he has difficulty 
performing tasks that require dexterity.  He denied losing 
any time from work because of his right hand condition.  He 
also denied any evidence of profuse sweating, recurrent 
fungal infection, breakdown of any frostbite scars, changes 
in color, disturbances of nail growth, cancer of the skin, 
persistent severe burning pain, dull pain, sharp pain or 
burning sensation.

Physical examination of the right hand was essentially 
normal.  There was normal hand strength without evidence of 
generalized muscle weakness or wasting.  There was no 
significant joint involvement with range of motion of the 
fingers within normal limits.  There were no tremors, 
persistent coldness, pain at rest, gangrene, or deep ischemic 
ulcers.  There was no evidence of Raynaud's phenomenon.  The 
final assessment was that the veteran's right hand disability 
had not changed.

The Board finds that this evidence is insufficient to 
establish that the veteran's right hand disability picture is 
consistent with severe incomplete paralysis of the lower 
radicular nerve group in the right upper extremity.  Although 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than that associated with 
complete paralysis, the veteran's disability is not 
productive of any objectively measured sensory or motor loss 
in the right hand.  He has, however, made subjective 
complaints of numbness in the right hand, and the EMG/NCV 
study did show him to have some ulnar nerve damage.  In 
addition, physical examination in July 2006 revealed a 
decrease in the veteran's right hand strength compared to his 
left hand.  He has also reported functional loss in that he 
has difficulty in doing tasks that require dexterity, but 
there is no evidence that the veteran has significant (much 
less substantial) loss of use of the right hand.  The veteran 
is able to function at work in addition to performing all his 
activities of daily living, albeit some of them with 
difficulty.  In addition, although this is a chronic 
condition, the symptoms are not continuously present.  Rather 
the veteran has reported that the symptoms are intermittent, 
occurring approximately twice a day lasting about two hours 
per episode.  Thus the veteran's loss of function in the 
right hand is not constant, but only affects him periodically 
each day.

For these reasons, the veteran's disability picture does not 
nearly approximate the criteria for the next higher rating 
under Diagnostic Code 8512 (i.e., severe incomplete paralysis 
of the lower radicular nerve group).  All reasonable doubt 
has been resolved in the veteran's favor.  However, the 
preponderance of the evidence remains against the veteran's 
claim.  Consequently, his claim must be denied.

The Board notes that it has taken into consideration whether 
staged ratings are warranted under Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007) (staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  In 
the present case, the medical evidence shows that the 
veteran's right hand disability has remained stable over the 
appeal period.  Thus, staged ratings are not appropriate in 
this case.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for right hand disability including frostbite and residuals 
of myasthenia gravis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


